 Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.1 Filed 01/07/21 Page 1 of 23




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRCIT OF MICHIGN
                            SOUTHERN DIVISION

Roy Ryans,

                   PLAINTIFF,
vs.                                                 Case No.
                                                    Hon.
Ferrellgas, Inc.,
a Delaware corporation,

                   DEFENDANT.

 GASIOREK, MORGAN, GRECO,
 McCAULEY & KOTZIAN, P.C.
 Ray Carey (P33266)
 Attorneys for Plaintiff
 30500 Northwestern Hwy. Suite 425
 Farmington Hills, MI 48334
 Telephone: (248) 865-0001
 Facsimile: (248) 865-0002
 Rcarey@work-lawyers.com
___________________________________________________________________

                   COMPLAINT AND JURY DEMAND

      Plaintiff Roy Ryans (“Mr. Ryans” or “Plaintiff”), by and through his

attorneys, GASIOREK, MORGAN, GRECO, McCAULEY & KOTZIAN, P.C.,

complains against Defendant Ferrellgas, Inc. (“Defendant” or “Ferrellgas”) as

follows:

      1.     This is an action for discrimination against Plaintiff on account of

his race, retaliation, and interference in violation of Title VII of the Civil Rights
 Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.2 Filed 01/07/21 Page 2 of 23




Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e, et seq.; and Michigan’s

Elliott-Larsen Civil Rights Act (“ELCRA”), M.C.L.A. §§37.2101, et seq., arising out

of Plaintiff’s former employment relationship with Defendant.

                                 PARTIES

      2.      Plaintiff Roy Ryans currently resides in the City of Belleville, Wayne

County, State of Michigan.

      3.      Defendant is a for profit corporation organized under the laws of

the State of Delaware, which maintains its corporate headquarters in Liberty,

Missouri, but which also has offices and a place of business in Belleville, Wayne

County, State of Michigan.

      4.      Plaintiff was employed by Defendant either as a Cylinder/Bulk

Driver or Plant Supervisor at Defendant’s Belleville, Michigan Service Unit from

May 2, 2018, until April 13, 2020, when his employment was wrongfully

terminated.

                          JURISDICTION AND VENUE

      5.      The amount in controversy exceeds $75,000 exclusive of interest

and costs.

      6.      This Court has subject matter jurisdiction over Plaintiff’s claims

under and pursuant to 28 USC § 1331 (federal question jurisdiction) and 28

USC § 1332 (diversity jurisdiction).
 Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.3 Filed 01/07/21 Page 3 of 23




      7.     This Court also has supplemental jurisdiction pursuant to 28 U.S.C.

§1367 over Plaintiff's state law claims for ELCRA violations.

      8.     This Court has personal jurisdiction over Defendant because it

maintains offices and facilities and engages in regular and systematic business

and other activities within the Eastern District of Michigan and the acts

attributed to Defendant that give rise to Plaintiff’s claims occurred within the

Eastern District of Michigan.

      9.     Plaintiff timely filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”), asserting claims for

discrimination against Plaintiff on account of his race, retaliation, and

interference in violation of Title VII, which was within the 300-day period after

April 13, 2020, the date when Defendant terminated his employment.

      10.    The EEOC mailed Notice of Suit Rights to Plaintiff with respect to

the above referenced federal charge of discrimination on October 9, 2020, and

Plaintiff is filing this complaint to include claims for discrimination against

Plaintiff on account of his race, retaliation, and interference in violation of Title

VII within the requisite 90-day period after he received the notice.

      11.    Venue is proper in this district court pursuant 28 U.S.C. §1391(b)

and (c) because Defendant is located within the Eastern District of Michigan
 Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.4 Filed 01/07/21 Page 4 of 23




and the events that give rise to this action occurred within the Eastern District

of Michigan.

      12.   Venue also is convenient in this judicial district.

                        STATEMENT OF FACTS

      13.   Mr. Ryans is a Black/African American male who was born on

March 18, 1965, and he currently is approximately 56 years of age.

      14.   Mr. Ryans was hired by Defendant on May 2, 2018, as a

Cylinder/Bulk Driver and was employed in this capacity or as a Plant

Supervisor at Defendant’s Belleville, Michigan Service Unit at all times relevant

to his claims and until April 13, 2020, when his employment was wrongfully

terminated for discriminatory and retaliatory reasons.

      15.   Mr. Ryans was well qualified for the Cylinder/Bulk Driver and Plant

Supervisor positions because he had a Class "B" Commercial Driver's License

(“CDL”) with a Hazmat and tanker endorsement and passed the required

Department of Transportation (“DOT”) physical and Transportation Security

Administration (“TSA”) background check.

      16.   Mr. Ryans also performed the duties and responsibilities of the

Cylinder/Bulk Driver and Plant Supervisor positions in a more than satisfactory

manner throughout his employment with Defendant as evinced by the merit
 Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.5 Filed 01/07/21 Page 5 of 23




pay increases that he received and his promotion to the Plant Supervisor

position on or about September 22, 2019.

       17.    During, the summer of 2019, Defendant decided to hire someone to

serve as a District Manager for its Belleville Service Unit.

       18.    Mr. Ryans was qualified for and applied for the position.

       19.    Defendant’s Caucasian General Manager for the East Lansing Service

Center (which included the Belleville Service Unit) decided who was to be selected

for the District Manager position.

       20.    Defendant’s Caucasian General Manager for the East Lansing Service

Center did not select Mr. Ryans for the position because of his race.

       21.    Defendant’s Caucasian General Manager for the East Lansing Service

Center instead selected a less qualified Caucasian employee for the position, who

became the District Manager on September 1, 2019, because he wanted a Caucasian

to fill the position.

       22.    At the time of the Caucasian District Manager’s selection, the majority

of employees who were to report to and who thereafter initially reported to the

Caucasian District Manager were Black and Defendant’s Caucasian General Manager

for the East Lansing Service Center and the new Caucasian District Manager

intended to terminate the employment of Black employees and replace them with

Caucasian employees.
 Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.6 Filed 01/07/21 Page 6 of 23




      23.    In early January, 2020, the Caucasian District Manager was reassigned

management responsibilities for a Service Unit closer to his residence.

      24.     Mr. Ryans was not given the opportunity to replace the District Manager

who had been reassigned because of Mr. Ryan’s race and because Defendant’s Caucasian

General Manager for the East Lansing Service Center had decided to replace the

District Manager with another Caucasian employee in conjunction with the plan to

terminate the employment of Black employees and replace them with Caucasian

employees.

      25.    Although the employment of the Caucasian employee who replaced the

first District Manager was involuntarily terminated by Defendant on January 30,

2020, Mr. Ryans still was not given the opportunity to become District Manager because

of Mr. Ryan’s race and because the General Manager for the East Lansing Service

Center wanted a Caucasian to fill the position in conjunction with the plan to

terminate the employment of Black employees and replace them with Caucasian

employees.

      26.    Instead, the Caucasian District Manager who originally was hired for the

position was transferred back to the Belleville Service Unit by Defendant’s Caucasian

General Manager for the East Lansing Service Center because he wanted a Caucasian

in the position and he intended to terminate the employment of Black employees

and replace them with Caucasian employees.
 Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.7 Filed 01/07/21 Page 7 of 23




      27.   In conjunction with the scheme to terminate the employment of Black

 employees at the Belleville Service Unit and to replace them with Caucasian

 employees, Defendant’s Caucasian General Manager for the East Lansing Service

 Center promoted Mr. Ryans to the position of Plant Supervisor on or about

 September 22, 2019.

      28.   As a result of this promotion, Mr. Ryans received a pay increase to

 $23.00 per hour or $47,840.00 annually.

      29.   However, Mr. Ryans was not given the authority that previous

 Caucasian Plant Supervisors exercised in the position because of his race,

 Defendant’s Caucasian General Manager for the East Lansing Service Center and its

 Caucasian District Manager required Mr. Ryans’ to perform certain responsibilities

 of the District Manger to minimize the District Manager’s need to travel to the

 Belleville Service Unit, and they required him to engage in surveillance of and to

 report acts and omissions attributed to Black employees to facilitate termination of

 their employment and their replacement by Caucasian employees.

      30.    Mr. Ryans also was the recipient of various racist comments and jokes

 from Caucasian supervisors and managers while he served as a Plant Supervisor.

      31.   In early February, 2020, Mr. Ryans complained to Defendant’s

Caucasian General Manager for the East Lansing Service Center that Black
 Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.8 Filed 01/07/21 Page 8 of 23




employees at the Belleville Service Unit were being disciplined for alleged acts and

omissions for which they were not culpable, Black employees at the Belleville

Service Unit were being disciplined for certain acts and omissions while similarly

situated Caucasian employees who were culpable for similar acts and omissions

were not similarly disciplined, and that Caucasian employees who were hired to

replace discharged Black employees at the Belleville Service Unit were being hired

at rates of pay that were higher than those received by Black employees.

      32.    Defendant’s Caucasian General Manager for the East Lansing Service

Center, its District Manager, and its Human Resources and other representatives did

not investigate or respond to Mr. Ryans’ complaints.

      33.   Instead, on February 10, 2020, Defendant’s Caucasian General Manager

for the East Lansing Service Center gave Mr. Ryans options to either terminate his

employment with Defendant or to be demoted, effective February 16, 2020, to his

former Cylinder/Bulk Driver position with an $8,000 per year reduction in pay

because of Mr. Ryans’ race and because of and in retaliation for Mr. Ryans

complaints about race discrimination within the Belleville Service Unit.

      34.   Mr. Ryans was shocked and distressed over the unexpected,

threatened, and unjustified potential for involuntary termination of his

employment and alternative unjustified demotion option, but he opted for the

demotion because he needed income and benefits to support himself.
 Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.9 Filed 01/07/21 Page 9 of 23




      35.   Defendant’s Caucasian General Manager for the East Lansing Service

Center gave Mr. Ryans the option to take a demotion as a pretext for what he and the

Caucasian District Manager’s intended, which was to later terminate Mr. Ryans’

employment because of Mr. Ryans’ race and because of and in retaliation for Mr.

Ryans complaints about race discrimination within the Belleville Service Unit.

      36.   In conjunction with this scheme, Mr. Ryans was issued a warning

on March 2, 2020, by the Caucasian District Manager for alleged acts and

omissions for which he was not culpable and for certain acts and omissions for

which similarly situated Caucasian employees who were culpable for similar acts

and omissions were not similarly disciplined because of Mr. Ryans’ race and

because of and in retaliation for Mr. Ryans complaints about race

discrimination within the Belleville Service Unit.

      37.   Mr. Ryans was shocked and distressed by unanticipated imposition

of the warning issued to him on March 2, 2020, he refused to acknowledge

receipt of it for this reason, and commented that he knew Defendant’s Caucasian

General Manager for the East Lansing Service Center and the Caucasian District

Manager had been planning the termination of his employment because of Mr.

Ryans’ race and because of and in retaliation for Mr. Ryans complaints about

race discrimination within the Belleville Service Unit.
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.10 Filed 01/07/21 Page 10 of 23




      38.    During the period between March 5, 2020, and April 9, 2020, Mr.

Ryans was on an approved medical leave of absence because of disabling

physical and behavioral health conditions caused by the sudden and unjustified

threats to terminate his employment, his sudden and unjustified demotion, the

sudden and unjustified of imposition of the March 2, 2020 warning issued to him,

and other mistreatment he experienced at the Belleville Service Unit because of

Mr. Ryans’ race and because of and in retaliation for Mr. Ryans complaints

about race discrimination within the Belleville Service Unit.

      39.    Mr. Ryans attempted to return to work from his medical leave on

April 7, 2020, but Defendant’s representatives prohibited him from doing so

because he neglected to provide a certification from his health care provided that

he was released for return to work.

      40.    Mr. Ryans returned to work from his medical leave on April 9, 2020,

after presenting a certification from his health care provided that he was

released for return to work.

      41.    Defendant’s Caucasian General Manager for the East Lansing Service

Center and the Caucasian District Manager discriminated against Mr. Ryans

because of his race and continued to retaliate against him because of Mr. Ryans

complaints about race discrimination within the Belleville Service Unit upon

his return from medical leave.
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.11 Filed 01/07/21 Page 11 of 23




     42.    Although Caucasian Cylinder/Bulk Drivers continued to be

scheduled to make deliveries on behalf of Defendant despite the adverse

effects of the COVID 19 pandemic, Mr. Ryans was not similarly scheduled, but

instead he was instructed by the Caucasian District Manager to replace the

floor tiles in the Belleville office although Mr. Ryan was not proficient in such

tasks and he was not provided with tools and materials necessary to replace

the tiles because of his race and because of and in retaliation for Mr. Ryans

complaints about race discrimination within the Belleville Service Unit and

because Defendant’s Caucasian General Manager for the East Lansing Service

Center and the Caucasian District Manager were looking for pretextual

reasons to terminate Mr. Ryans’ employment.

     43.    On April 13, 2020, Mr. Ryans was notified that his employment

with Defendant had been terminated ostensibly because he failed to replace

the floor tiles in the Belleville office although Mr. Ryan was not proficient in

such tasks and he was not provided with tools and materials necessary to

replace the tiles.

     44.    Defendant’s Caucasian General Manager for the East Lansing Service

Center and the Caucasian District Manager terminated Mr. Ryans’ employment in

conjunction with the scheme initiated by them in February, 2020, because of
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.12 Filed 01/07/21 Page 12 of 23




Mr. Ryans’ race and because of and in retaliation for Mr. Ryans complaints

about race discrimination within the Belleville Service Unit.

      45.    The purported reasons for the decisions to demote Mr. Ryans, issue

the March 2, 2020 warning to him, and to terminate Mr. Ryans employment are

not true and are a pre-text for the real reasons, i.e., because of Mr. Ryans’ race

and in retaliation for Mr. Ryans’ complaints about race discrimination within

the Belleville Service Unit.

       46. Mr. Ryans was treated differently than similarly situated Caucasian

employees who were culpable for similar acts and omissions, but who were not

demoted, who were not issued warnings, and whose employment was not

terminated because of Mr. Ryans’ race and in retaliation for Mr. Ryans’

complaints about race discrimination within the Belleville Service Unit.

                      COUNT I – VIOLATION OF Title VII
                         – RACE DISCRIMINATION

      47.    Plaintiff re-alleges and incorporates by reference each and every

paragraph of this Complaint as if hereinafter re-iterated paragraph by

paragraph.

      48.    At all times relevant, Defendant was an “employer” of Plaintiff as

this term is defined by 42 U.S.C. §§ 2000e(b), 2000e-2(a).
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.13 Filed 01/07/21 Page 13 of 23




      49.   At all times relevant, Defendant’s Caucasian General Manager for the

East Lansing Service Center, Caucasian District Manager Consumers, and other

representatives of Defendant involved in the decisions leading up to and

including the decisions to deny Mr. Ryans the District Manger position, demote

Mr. Ryans, issue the March 2, 2020 warning to him, and to terminate Mr. Ryans

employment were each a “person” as this term is defined by 42 U.S.C. §

2000e(a) and they were each an agent of Defendant with respect to terms and

conditions of and the termination of Mr. Ryans’ former employment with

Defendant, see 42 U.S.C. § 2000e(b).

      50.   At all times relevant herein, under Title VII and 42 U.S.C. § 2000e-

2(a), Plaintiff had a right to employment with Defendant free from

discrimination against him based on his race.

      51.   Defendant’s Caucasian General Manager for the East Lansing Service

Center, Caucasian District Manager, and other representatives of Defendant

involved in the decisions leading up to and including the decisions to deny Mr.

Ryans the District Manger position, demote Mr. Ryans, issue the March 2, 2020

warning to him, and to terminate Mr. Ryans employment violated Ryans’ rights

under Title VII and 42 U.S.C. § 2000e-2(a) by:

      a.    denying Mr. Ryans, the District Manger position in September,

2019, and again in January, 2020, because of his race;
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.14 Filed 01/07/21 Page 14 of 23




      b.    demoting Mr. Ryans without cause and because of his race although

he was treated differently based on his race than his similarly situated

Caucasian coworkers, effective February 16, 2020;

      c.    reducing Mr. Ryans’ compensation and benefits without cause and

because of his race although he was treated differently based on his race than

his similarly situated Caucasian coworkers, effective February 16, 2020;

      d.    issuing the March 2, 2020 warning to Mr. Ryans without cause and

because of his race although he was treated differently based on his race than

his similarly situated Caucasian coworkers;

      e.    terminating Mr. Ryans employment without cause and because of

his race although he was treated differently based on his race than his similarly

situated Caucasian coworkers;

      f.    treating Mr. Ryans differently than similarly situated Caucasian

employees with respect to application of Defendant’s employment policies

practices and procedures; and

      g.    otherwise discriminating against and disparately treating Mr.

Ryans on the basis of his race with respect to compensation and the terms,

conditions and privileges of his employment.

      52. As a direct and proximate result of Defendant’s aforementioned

intentional violation of Plaintiff’s civil rights as set forth by Title VII and 42
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.15 Filed 01/07/21 Page 15 of 23




U.S.C. § 2000e-2(a), Plaintiff has and will continue to suffer damages, including

but not limited to: the loss of employment; the loss of salary, commissions,

fringe benefits, and bonuses, both past and future; humiliation, mortification,

embarrassment, and shock; mental, emotional and physical pain, suffering, and

distress; and damage to his personal and professional reputation.

                        COUNT II– VIOLATION OF
             TITLE VII – RETALIATION/INTERFERENCE

      53.    Plaintiff re-alleges and incorporates by reference each and every

paragraph of this Complaint as if hereinafter re-iterated paragraph by

paragraph.

      54.    At all times relevant, Defendant was an “employer” of Plaintiff as

this term is defined by Title VII, 42 U.S.C. §§ 2000e(b), 2000e-2(a).

      55.    At all times relevant, Defendant’s Caucasian General Manager for the

East Lansing Service Center, Caucasian District Manager,                and   other

representatives of Defendant involved in the decisions leading up to and

including the decisions to deny Mr. Ryans the District Manger position, demote

Mr. Ryans, issue the March 2, 2020 warning to him, and to terminate Mr. Ryans

employment were each a “person” as this term is defined by Title VII, see 42

U.S.C. § 2000e(a), and they were each an agent of Consumers with respect to
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.16 Filed 01/07/21 Page 16 of 23




terms and conditions of and the termination of Plaintiff’s former Consumers

employment, see 42 U.S.C. § 2000e(b).

       56.   At all times relevant herein, under Title VII and 42 U.S.C. § § 2000e-

2(a), 2000e-3(a), Plaintiff had a right to employment with Defendant free from

retaliation, discrimination or interference because he opposed a violation of

Title VII.

       57.   Plaintiff engaged in activity protected by Title when he complained

to Defendant’s Caucasian General Manager for the East Lansing Service Center that

Black employees were being disciplined for alleged acts and omissions for which

they were not culpable, Black employees were being disciplined for certain acts and

omissions while similarly situated Caucasian employees who were culpable for

similar acts and omissions were not similarly disciplined, and Caucasian employees

who were hired to replace discharged Black employees were being hired at rates of

pay that were higher than those received by Black employees.

       58.   Defendant’s Caucasian General Manager for the East Lansing Service

Center, Caucasian District Manager, and other representatives of Defendant

involved in the decisions leading up to and including the decisions to demote

Mr. Ryans, issue the March 2, 2020 warning to him, and terminate Mr. Ryans’

employment violated Plaintiff's rights under Title VII, 42 U.S.C. § § 2000e-2(a),

2000e-3(a), because they took these actions in retaliation for Mr. Ryans’
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.17 Filed 01/07/21 Page 17 of 23




complaints to Defendant’s Caucasian General Manager for the East Lansing Service

Center that Black employees were being disciplined for alleged acts and omissions

for which they were not culpable, Black employees were being disciplined for

certain acts and omissions while similarly situated Caucasian employees who were

culpable for similar acts and omissions were not similarly disciplined, and Caucasian

employees who were hired to replace discharged Black employees were being hired

at rates of pay that were higher than those received by Black employees.

      59.    As a direct and proximate result of Defendant’s aforementioned

intentional violation of Plaintiff’s civil rights as set forth in Title VII, 42 U.S.C. §

§ 2000e-2(a), 2000e-3(a), Plaintiff has and will continue to suffer damages,

including but not limited to: the loss of employment; the loss of salary,

commissions, fringe benefits, and bonuses, both past and future; humiliation,

mortification, embarrassment, and shock; mental, emotional and physical pain,

suffering, and distress; and damage to his personal and professional reputation.

                         COUNT III
     VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT – RACE
                        DISCRIMINATION

      60.    Plaintiff re-alleges and incorporates by reference each and every

paragraph of this Complaint as if hereinafter reiterated paragraph by

paragraph.
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.18 Filed 01/07/21 Page 18 of 23




      61.   At all times relevant, Defendant was an “employer” of Plaintiff as

this term is defined by section 201(a) of the Michigan Elliott-Larsen Civil Rights

Act, MCL §§37.2101, et seq. (“ELCRA”). See MCL §37.2201(a).

      62.   At all times relevant herein, under the ELCRA, Plaintiff had a right

to employment with Defendant free from discrimination against her based on

his race.

      63.   Defendant’s Caucasian General Manager for the East Lansing Service

Center, Caucasian District Manager, and other representatives of Defendant

involved in the decisions leading up to and including the decisions to deny Mr.

Ryans the District Manger position, demote Mr. Ryans, issue the March 2, 2020

warning to him, and to terminate Mr. Ryans’ employment discriminated against

him on account of his race and violated his rights under the ELCRA when they:

      a.    denied Mr. Ryans the District Manger position in September, 2019,

and again in January, 2020, because of his race;

      b.    demoted Mr. Ryans without cause and because of his race although

he was treated differently based on his race than his similarly situated

Caucasian coworkers, effective February 16, 2020;

      c.    reduced Mr. Ryans’ compensation and benefits without cause and

because of his race although he was treated differently based on his race than

his similarly situated Caucasian coworkers, effective February 16, 2020;
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.19 Filed 01/07/21 Page 19 of 23




      d.    issued the March 2, 2020 warning to Mr. Ryans without cause and

because of his race although he was treated differently based on his race than

his similarly situated Caucasian coworkers;

      e.    terminated Mr. Ryans employment without cause and because of

his race although he was treated differently based on his race than his similarly

situated Caucasian coworkers;

      f.    treated Mr. Ryans differently than similarly situated Caucasian

employees with respect to application of Defendant’s employment policies

practices and procedures; and

      g.    otherwise discriminated against and disparately treating Mr.

Ryans on the basis of his race with respect to compensation and the terms,

conditions and privileges of his employment.

      64.   As a direct and proximate result of Defendant’s discrimination on

account of Plaintiff’s race in violation of the ELCRA, Plaintiff has and will

continue to suffer damages, including but not limited to: the loss of

employment; the loss of salary, bonuses, and other income, both past and

future; loss of health, dental, disability, pension and other benefits, both past

and future; humiliation, mortification, embarrassment, and shock; mental,

emotional and physical pain, suffering, and distress; and damage to his personal

and professional reputation.
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.20 Filed 01/07/21 Page 20 of 23




                                COUNT IV
  Retaliation and Interference in Violation of Michigan’s Elliott-Larsen
                            Civil Rights Act

     65.     Plaintiff realleges and incorporates by reference the allegations set

forth in the preceding paragraphs as if reiterated paragraph by paragraph.

     66.     At all material times, Plaintiff was an employee and Defendant was

his employer covered by and within the meaning of Michigan’s Elliott-Larsen

Civil Rights Act(“ELCRA”), M.C.L.A. §§ 37.2101, et seq.

     67.     Retaliation   against    persons     who     complain     about    race

discrimination is prohibited by the ELCRA.

      68.    Plaintiff engaged in activity protected by the ELCRA when he

complained to Defendant’s Caucasian General Manager for the East Lansing Service

Center that Black employees were being disciplined for alleged acts and omissions

for which they were not culpable, Black employees were being disciplined for

certain acts and omissions while similarly situated Caucasian employees who were

culpable for similar acts and omissions were not similarly disciplined, and Caucasian

employees who were hired to replace discharged Black employees were being hired

at rates of pay that were higher than those received by Black employees.

      69.    Defendant’s Caucasian General Manager for the East Lansing Service

Center, Caucasian District Manager, and other representatives of Defendant

involved in the decisions leading up to and including the decisions to deny Mr.
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.21 Filed 01/07/21 Page 21 of 23




Ryans the District Manger position, demote Mr. Ryans, issue the March 2, 2020

warning to him, and to terminate Mr. Ryans employment violated Plaintiff's

rights under the ELCRA because they took these actions in retaliation for Mr.

Ryans’ complaints to Defendant’s Caucasian General Manager for the East Lansing

Service Center that Black employees were being disciplined for alleged acts and

omissions for which they were not culpable, Black employees were being disciplined

for certain acts and omissions while similarly situated Caucasian employees who

were culpable for similar acts and omissions were not similarly disciplined, and

Caucasian employees who were hired to replace discharged Black employees were

being hired at rates of pay that were higher than those received by Black employees.

      70.    As a direct and proximate result of Defendant’s aforementioned

intentional violation of Plaintiff’s civil rights as set forth by the ELCRA, Plaintiff

has and will continue to suffer damages, including but not limited to: the loss of

employment; the loss of salary, commissions, fringe benefits, and bonuses, both

past and future; humiliation, mortification, embarrassment, and shock; mental,

emotional and physical pain, suffering, and distress; and damage to his personal

and professional reputation.

      WHEREFORE, Plaintiff requests that this Court enter an Order and

Judgment against Defendant and that it award to Plaintiff:
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.22 Filed 01/07/21 Page 22 of 23




     a.     Compensatory damages in an amount in excess of $75,000.00 to

which he is found to be entitled, inclusive of back and front pay, incentive

compensation and bonuses, and other compensation lost by Plaintiff due to

the denial of the District Manager position, his demotion, and the

termination of his employment and reimbursement for costs incurred by

Plaintiff to replace lost benefits;

     b.     Compensatory and punitive damages for violation of Title VII;

     c.     Compensatory damages for mental anguish, emotional distress,

humiliation and injury to his reputation;

     d.     Punitive and/or exemplary damages;

     e.     Reasonable attorney fees and costs, including expert witness fees,

and pre- and post-judgment interest;

     f.     Injunctive or equitable relief to foreclose further violations of the

ELCRA and Title VII; and

      h.    Such other legal or equitable relief as this Court deems appropriate.

                                      Respectfully submitted,

                                      BY:   /s/ Raymond J. Carey______
                                            Raymond J. Carey (P33266)
                                            Attorneys for Plaintiff
                                            30500 Northwestern Hwy. Ste. 425
                                            Farmington Hills, MI 48334
Dated: January 7, 2021                      (248) 865-0001
                                            rcarey@work-lawyers.com
Case 2:21-cv-10029-PDB-EAS ECF No. 1, PageID.23 Filed 01/07/21 Page 23 of 23




                        DEMAND FOR TRIAL BY JURY

     Plaintiff Roy Ryans, by his attorneys, GASIOREK, MORGAN, GRECO,

MCCAULEY & KOTZIAN P.C., demands a trial by Jury.

                                   Respectfully submitted,

                                   GASIOREK, MORGAN, GRECO,
                                   MCCAULEY & KOTZIAN, P.C.

                                   BY:   /s/ Raymond J. Carey
                                         Raymond J. Carey (P33266)
                                         Attorney for Plaintiff
                                         30500 Northwestern Hwy, Ste. 425
                                         Farmington Hills, MI 48334
                                         (248) 865-0001
                                         rcarey@work-lawyers.com
Date: January 7, 2021
